Case: 5:09-cr-00017-JMH-EBA Doc #: 99 Filed: 06/26/20 Page: 1 of 8 - Page ID#: 587



                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF KENTUCKY
                       CENTRAL DIVISION at LEXINGTON

                                         )
 UNITED STATES OF AMERICA,               )
                                         )
       Plaintiff,                        )                Case No.
                                         )          5:09-CR-17-JMH-EBA-1
 v.                                      )
                                         )             MEMORANDUM ORDER
 MANUEL LEE PATTON,                      )                AND OPINION
                                         )
       Defendant.                        )
                                         )

                                 ***
       This matter is before the Court on Defendant Manuel Patton’s

motion    for   “compassionate      release”    pursuant    to   18   U.S.C.   §

3582(c)(1)(A). Patton, a federal prisoner proceeding pro se, filed

a letter requesting his release, citing concerns about the current

COVID-19     pandemic.     [DE    93].   Notably,     Patton     is   currently

incarcerated at FCI Elkton near Lisbon, Ohio. The United States

has responded to Patton’s motion as ordered by the Court on May

28, 2020. [DE 95]. Patton subsequently filed his reply [DE 98], a

second motion [DE 96], styled as a “Petition Seeking Expedited

Relief” and exhibit [DE 97], which the Court will construe as

supplements to his initial motion for compassionate release [DE

93]. Because Patton has not exhausted his administrative remedies,

his motion will be denied.

                  I. FACTUAL AND PROCEDURAL BACKGROUND
Case: 5:09-cr-00017-JMH-EBA Doc #: 99 Filed: 06/26/20 Page: 2 of 8 - Page ID#: 588



       On April 27, 2009, Patton pleaded guilty to one count of being

a felon in possession of a firearm in violation of 18 U.S.C. §§

922(g)(1) and 924(e). [DE 25; DE 27; DE 91]. Thereafter, Patton

was sentenced to a total of 180-months imprisonment, followed by

three years of supervised release. [DE 25; DE 91].

       On May 28, 2020, the Court received a letter from Patton that

it construed as a motion for compassionate release pursuant to §

3582(c)(1)(A). [DE 92; DE 93]. It also ordered the United States

to respond to Patton’s motion. [Id.]. Following the United States’

response [DE 95], Patton filed a second motion for relief [DE 96],

along with a reply to the United States [DE 98]. Patton’s second

motion [DE 96] in particular, essentially elaborates on issues

raised in his initial motion for compassionate release [DE 93].

However, given the nature of the request and in the interest of

judicial economy, the Court finds it prudent to construe Patton’s

second motion [DE 96] as a supplement to his initial motion for

compassionate release [DE 93].

       In his letter, Patton asks that the Court alter his sentence

by ordering his transfer to a new facility, granting him home

confinement, or granting him compassionate release. [DE 93 at 2].

He states that he is currently incarcerated at FCI Elkton, which

has seen an increasing outbreak in the number of COVID-19 cases.

[Id.; DE 96]. See also Federal Bureau of Prisons, COVID-19 Cases,

https://bop.gov/coronavirus (updated June 25, 2020). Importantly,

                                        2
Case: 5:09-cr-00017-JMH-EBA Doc #: 99 Filed: 06/26/20 Page: 3 of 8 - Page ID#: 589



Patton also submitted a copy of his request to the warden of FCI

Elkton for compassionate release, which had been requested on May

28, 2020. [DE 97].        As of June 15, 2020, the warden had not yet

responded to the request, however, the thirty-day response time

had not yet expired. [DE 96-1].

                                II. DISCUSSION

       The sentencing court has no inherent authority to modify an

otherwise valid sentence. United States v. Washington, 584 F.3d

693, 700 (6th Cir. 2009). Rather, the authority of the Court to

resentence a defendant is limited by statute. United States v.

Houston, 529     F.3d    743,   748–49       (6th   Cir.   2008) (citing United

States v. Ross, 245 F.3d 577, 858 (6th Cir. 2001)). Title 18 U.S.C.

§ 3582(c)(1)(A) provides that courts may “reduce [an inmate’s]

term of imprisonment (and may impose a term of probation or

supervised release with or without conditions that does not exceed

the unserved portion of the original term of imprisonment)” where

“extraordinary and compelling reasons warrant [release],” or the

prisoner’s age and other factors make release appropriate. 18

U.S.C. § 3582(c)(1)(A).

       Prior to 2018, only the Bureau of Prisons (“BOP”) could move

a   district    court    under §    3582(c)(1)(A) for        the compassionate

release of a federal prisoner. On December 21, 2018, the First

Step Act amended 18 U.S.C. § 3582(c)(1)(A) to allow prisoners to

directly petition courts for compassionate release. The amendment

                                         3
Case: 5:09-cr-00017-JMH-EBA Doc #: 99 Filed: 06/26/20 Page: 4 of 8 - Page ID#: 590



provides prisoners with two direct routes to court: (1) file a

motion after fully exhausting administrative appeals of the BOP’s

decision not to file a motion for compassionate release, or (2)

file a motion after “the lapse of 30 days from the receipt ... of

such a request” by the warden of the prisoner’s facility. 18 U.S.C.

§ 3582(c)(1)(A). No exceptions to the exhaustion requirement are

listed in the statute. Ross v. Blake, 136 S.Ct. 1850, 1857 (2016).

In fact, the Supreme Court held in Ross that mandatory exhaustion

regimes completely foreclose judicial discretion. Id.

       Passed in response to the COVID-19 pandemic, the CARES act

provides     for    expanded     prisoner     home     confinement,     to    be

administered by the Attorney General and the Bureau of Prisons.

See Pub. L. No. 116-136, 134 Stat. 281 (2020).1 In response, United

States Attorney General William Barr directed the BOP to begin

considering      placing     at-risk    inmates      on   home    confinement.

Importantly, the BOP immediately began reviewing all inmates who

have COVID-19 risk factors, as described by the CDC, starting with


1 A provision of the CARES Act lengthens the maximum period of time
that the BOP director can authorize home confinement for a prisoner
during the “emergency period” that has been declared due to COVID-
19. Normally, the BOP director may “place a prisoner in home
confinement for the shorter of 10 percent of the term of
imprisonment of that prisoner or 6 months.” 18 U.S.C. § 3624(c)(2).
The CARES Act provides that, during the COVID emergency period,
upon a proper finding by the Attorney General, the BOP director
“may lengthen the maximum amount of time for which the Director is
authorized to place a prisoner in home confinement ... as the
Director determines appropriate.” CARES Act, PL 116-136, 134 Stat.
281 (March 27, 2020) § 12003(b)(2).
                                        4
Case: 5:09-cr-00017-JMH-EBA Doc #: 99 Filed: 06/26/20 Page: 5 of 8 - Page ID#: 591



inmates at FCI Elkton.2 Inmates do not need to directly make a

request to be considered for home confinement, the BOP has stated,

but they may do so through their case manager. Id.

       While the CARES Act gives the BOP broad discretion to expand

the use of home confinement during the COVID-19 pandemic, the Court

has no authority under this provision to order that a prisoner be

placed on home confinement. In regard to requests for compassionate

release,      the   BOP    has     outlined     the    administrative     exhaustion

process      required     under    §    3582    in    its   Program   Statement   No.

5050.50.3

       The    United      States       argues   that     this   Court   is   without

jurisdiction to consider Patton’s motion. [DE 95 at 2-5]. Patton,

the   government       argues,     must    fully      exhaust   all   administrative

remedies before coming to federal court to seek compassionate

release. [Id.]. Patton filed this motion for compassionate release

before sending a request to the warden on May 28, 2020. Patton’s

second motion, which the Court has construed as a reply, was

likewise filed before the warden’s thirty-day response time had




2       Federal        Bureau       of        Prisons,        Home
Confinement, www.bop.gov/resources/news/20200405_covid19_home_co
nfinement.jsp, April 5, 2020.
3   See U.S.   Department   of   Justice,   Federal    Bureau   of
Prisons, Compassionate Release/Reduction in Sentence: Procedures
for Implementation of 18 U.S.C. §§ 35832 and 4205(g) (Jan. 17,
2009) https://www.bop.gov/policy/progstat/5050_050_EN.pdf.
                                            5
Case: 5:09-cr-00017-JMH-EBA Doc #: 99 Filed: 06/26/20 Page: 6 of 8 - Page ID#: 592



lapsed. Thus, the Court agrees that he requested relief from the

district court prematurely.

        Although some courts have held that the requirements can be

waived due to the dangers posed by COVID-19, the United States

Court of Appeals for the Sixth Circuit has determined these

statutory prerequisites to be mandatory. Specifically, since the

government filed its response, the Sixth Circuit has held that

while     the   statutory    exhaustion     requirement     of   18    U.S.C.   §

3582(c)(1)(A) does not technically limit the jurisdiction of the

federal courts, it does require prisoners to follow the procedural

requirements of the statute before submitting a motion to a federal

court. United States v. Alam, ___ F.3d _____, 2020 WL 2845694, *2

(6th Cir. June 2, 2020)(“Even though this exhaustion requirement

does not implicate our subject-matter jurisdiction, it remains a

mandatory condition.”). Thus:

        If the Director of the Bureau of Prisons does not move
        for compassionate release, a prisoner may take his claim
        to court only by moving for it on his own behalf. To do
        that, he must “fully exhaust[] all administrative rights
        to appeal” with the prison or wait 30 days after his
        first request to the prison.

Id. (quoting 18 U.S.C. § 3582(c)(1)(A)). The Sixth Circuit also

confirmed       that   no   exceptions      exist    for    this      exhaustion

requirement, and the Court refused to craft one in this context.

Id. at 3. To do so would make “every prisoner eligible to invoke

‘irreparable harm’ and eligible to jump the line of applications—


                                        6
Case: 5:09-cr-00017-JMH-EBA Doc #: 99 Filed: 06/26/20 Page: 7 of 8 - Page ID#: 593



making the process less fair, not more fair.” Id. at 4. Finally,

the Sixth Circuit noted that adding a futility requirement does

not assist the statutory process. Id. at 4. Thus, it is clear that

when an inmate fails to demonstrate that he or she has fully

exhausted     the   BOP’s   administrative        remedies   pursuant   to   the

statute, the Court must deny the motion.

        The statute at issue here speaks directly to the Court’s

authority to modify Patton’s sentence, stating that it may only do

so once the BOP denies a request for compassionate release and the

defendant appeals, or if the warden fails to respond to a request

or file a motion within thirty days. Because the statute as

interpreted by the Sixth Circuit explicitly states that only then

may a defendant turn to the judiciary, those requirements prevent

the Court from considering the merits of Patton’s motion at this

time.

                                 III. CONCLUSION

        By filing a motion with this Court before his request for

compassionate release was addressed by the warden at FCI Elkton,

Patton    failed    to   fully   exhaust    the   administrative    procedures

required by 18 U.S.C. § 3582. Additionally, the Court has no

authority to direct that Patton be placed in home confinement or

to be transferred. Patton may, after meeting the requirements of

18 U.S.C. § 3582(c)(1)(A), file a renewed motion for compassionate

release addressing the merits of his claim if he so wishes.

                                        7
Case: 5:09-cr-00017-JMH-EBA Doc #: 99 Filed: 06/26/20 Page: 8 of 8 - Page ID#: 594



However, at this time, the Court cannot fully consider Patton’s

request.

       Accordingly, IT IS ORDERED as follows:

       (1)   Insofar    as   it   requests   a   separate   form   of   relief,

Defendant Manuel Lee Patton’s motion [DE 96], which the Court has

construed as a supplement relating to Patton’s initial motion for

compassionate release, is DENIED WITHOUT PREJUDICE; and

       (2)   Defendant Patton’s motion for compassionate release [DE

93] is DENIED WITHOUT PREJUDICE.

       This the 26th day of June, 2020.




                                        8
